Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa et al., WO 2018/037565 A1.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent Application Publication No. 2019/0185711 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	Suwa is directed to the formulation of epoxy resin compositions having application in the encapsulation of semiconductors as inferred from the teachings of [0004,0142].  The composition comprises as essential ingredients those mentioned in the abstract.  Relevant to the present discussion, a favored permutation of the polyhedral silsesquioxane adhering to formula (1) is an open-cage silsesquioxane capped with epoxycyclohexylethyl-dimethylsilyl moieties according to formula (2) in paragraph [0016].  A suitable shorthand notation of this product would be [PhSiO3/2]8[EpMe2SiO1/2]4 which complies with the requirement that there be at least 55 mol% of units (I) and (II).  (To be precise, there are 67 mol% of the units PhSiO3/2 correlated with RaSiO3/2.) A molecular weight of 1773 and epoxy equivalent weight of 1773/4=443 can be calculated from the structure.  Applicant is then referred to Table 1 and the accompanying description of Components (A) through (I) where there are summarized .
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al., U.S. Patent # 5,952,439.  Applicant is directed to reference Examples 5 and 7 where permutations of the epoxy-functional silicone resin mentioned in the abstract are described.  The polysiloxanes obtained in those trials conform with the molecular weight and epoxy equivalent weight.  The shorthand descriptions of the polymer products do not reflect the presence of meaningful amounts of residual hydroxyl- or alkoxy groups and, thus, there will inherently be at least 55 mol% of RaSiO3/2 units.  See also Example 2 where 38.5 parts of the resin component of Example 5 is incorporated into a mixture comprising 50 parts of cresol novolac epoxy resin among other materials.  As for claim 4, the skilled artisan recognizes aluminum acetylacetonate as an accelerator for epoxy-based curable compositions.  
From column 2, lines 16+ and column 11, line 1, it may be inferred that the prior art composition has utility in encapsulating semiconductors.

The ISA cites several disclosures that teach epoxy-functional silicone resins purportedly anticipatory of those claimed.  WO 2005/100445 (U.S. 2007/0225465 is an equivalent disclosure) outlines in Table 1 compositions containing silicone resins that comply with both the number-average molecular weight and epoxy equivalent weight limitations however, it is not necessarily true that those products will contain 55 mol% of units corresponding to claimed units (I) and (II).  In performing hydrolysis/condensation of trialkoxysilanes, one of ordinary skill appreciates that there are potentially three types of unit obtained from this category of monomer- those being RSiO3/2 (T-3 units), RSiO2/2(OR’) (T-2 units) and RSiO1/2(OR’)2 (T-1 units).  It is noted that prior art Example 1 and Example 1 of the instant 1/2(OR’)2 formation).  Both catalysts are even weakly basic compounds albeit one is inorganic and the other organic.  Given all the parallels, there is a strong probability that the prior art is, in fact, of the aforementioned structural limitation but the Examiner did not believe that it could be regarded as necessarily satisfied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MARC S. ZIMMER
Examiner
Art Unit 1765



April 8, 2021


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765